DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the lines pointing to several elements are not clearly visible (e.g., fig. 3A: 337, 350, 332, 380; fig. 3B: 349; fig. 11B: 504, 506, 508; fig. 11C: 390, 512; figs. 12A-C).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 10, 13, and 15 are objected to because of the following informalities:  
Claims 3, 10, and 15 respectively recite, “wherein an elasticity a first portion of the outer skin” which should be -- wherein an elasticity of a first portion of the outer skin--. 
Claim 13 recites, “connectors of the plurality of connectors are surround a central axis” which should be -- connectors of the plurality of connectors are surround a central axis--. However, please see 112b, below, concerning the specific phrasing “connectors of the plurality of connectors”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “the connecting mechanism”, which lacks antecedent basis in the claim. It is unclear if the phrase refers to the “connector”, or to plural or unclaimed components. 
Claim 13 recites, “connectors of the plurality of connectors”, which is unclear. It is unclear if the phrasing is intended to mean “each connector of the plurality of connectors”, or another meaning. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilch (US 2012/0118097).
Regarding the claims, Ilch discloses: 
[Claim 1] A robot comprising: a first region (area of 1); a second region (area of gripper or tool); a first base (1) fixed to the first region; a second base (gripper or tool, paras. 47-48) fixed to the second region; a connector (2, 4) connecting the first base (1) and the second base (gripper or tool), wherein the connector (2, 4) is movable (para. 47) to change a distance between the first base and the second base, and the connector (2, 4) comprises: a pivot shaft (33) parallel to a central axis of the connector, wherein the pivot shaft (33) is spaced from the central axis, and the second base (gripper or tool) is configured to pivot about the pivot shaft; and a driver (6) configured to drive the connector.  

    PNG
    media_image1.png
    434
    483
    media_image1.png
    Greyscale

[Claim 2] The robot according to claim 1, wherein the pivot shaft (33) is a yaw shaft of the second region.  
 [Claim 4] The robot according to claim 1, wherein the driver (6) is configured to drive the connector (2, 4) to move the second base along the central axis (e.g., motion along longitudinal axis of 20 as shown in fig. 2).  
[Claim 5] The robot according to claim 1, wherein the connector (2, 4) comprises a plurality of linking mechanisms (4) for adjusting a roll and a pitch of the second region.  
[Claim 6] The robot according to claim 1, further comprising an actuator (31) for pivoting the second base around the rotary shaft (33) to adjust a yaw of the second region.  
[Claim 7] The robot according to claim 1, wherein the first region is a trunk portion (the scope of the phrase “trunk portion” includes the area of 1), the second region is a head portion (the scope of the phrase “head portion” includes the area of the gripper or tool) spaced from the first region in a first direction (figs. 1-2), and the pivot shaft (33) is spaced from the central axis in a second direction perpendicular to the first direction (fig. 1 shows the claimed arrangement).  
[Claim 8] A robot wherein comprising: a first region (area of 1); a second region (area of gripper or tool); a first base (1) fixed to the first region; a second base (gripper or tool, paras. 47-48) fixed to the second region; a connector (2, 4) connecting the first base (1) and the second base (gripper or tool), wherein the connector (2, 4) is configured to adjust a distance between the first base and the second base along a central axis of the connector; and a driver (6) configured to drive the connector (2, 4); and a pivot shaft (33) parallel to the central axis, wherein the second base (gripper or tool) is configured to pivot around the pivot shaft (33), and the pivot shaft (33) is parallel to the central axis as a yaw shaft of the second region, and is spaced from the central axis of the connecting mechanism.  
[Claim 9] The robot according to claim 8, wherein the first region is a trunk portion (the scope of the phrase “trunk portion” includes the area of 1), the second region is a head portion (the scope of the phrase “head portion” includes the area of the gripper or tool) spaced from the first region in a first direction (figs. 1-2), and the pivot shaft (33) is spaced from the central axis in a second direction perpendicular to the first direction (fig. 1 shows the claimed arrangement).  
 [Claim 11] The robot according to claim 8, wherein the connector comprises a plurality of linking mechanisms (4, including each of 7, 8) for adjusting a roll and a pitch of the second region.  
[Claim 12] The robot according to claim 8, further comprising an actuator (31) for pivoting the second base around the rotary shaft (33) to adjust a yaw of the second region.  
[Claim 13] A robot comprising: a head region (the scope of the phrasing includes the area of the gripper or tool); a body region (the scope of the phrasing includes the area of 1); a first base (gripper or tool, paras. 47-48) fixed to the head region; a second base (1) fixed to the body region; a plurality of connectors (4) connecting the first base (gripper or tool) and the second base (1), wherein each of the plurality of connectors (4) is movable (para. 47) to change a distance between the first base and the second base, and connectors of the plurality of connectors (4) are surround a central axis (longitudinal axis of 33); a pivot shaft (33) parallel to the central axis, wherein the pivot shaft (33) is spaced from the central axis, and the second base (1) is configured to pivot about the pivot shaft (33); and a driver (6) configured to drive (para. 47) each of the plurality of connectors (4).  
[Claim 14] The robot according to claim 13, wherein the pivot shaft (33) is a yaw shaft of the head region.  
 [Claim 16] The robot according to claim 13, wherein the driver (6) is configured to drive the plurality of connectors (4) to move the first base (gripper or tool) along the central axis.  
[Claim 17] The robot according to claim 13, wherein the driver (6) is configured to drive the plurality of connectors (4) for adjusting a roll and a pitch of the head region.  
[Claim 18] The robot according to claim 13, further comprising an actuator (31) for pivoting the first base (gripper or tool) around the rotary shaft (33) to adjust a yaw of the head region.  
[Claim 19] The robot according to claim 13, wherein the head portion is spaced from the body region in a first direction (figs. 1-2), and the pivot shaft (33) is spaced from the central axis in a second direction perpendicular to the first direction (fig. 1 shows the claimed arrangement).  
[Claim 20] The robot according to claim 13, wherein the first base (gripper or tool) comprises a plurality of projections (2), and each projection of the plurality of projections (2) is attached to a corresponding connector of the plurality of connectors (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilch (US 2012/0118097), in view of Bennett et al. (WO 2009/038484).
Regarding claims 3, 10, and 15, Ilch does not disclose an outer skin covering the first region, the second region and the connector, wherein an elasticity a first portion of the outer skin corresponding to the connector is greater than an elasticity of a second portion the outer skin.  
	Bennett teaches an outer skin covering, wherein an elasticity of a first portion of the outer skin is greater than an elasticity of a second portion the outer skin (page 25, lines 5-6, lines 16-23, and lines 25-28; see also page 20, lines 5-10)
	It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the skins with different elasticities of Bennett with the structure of Ilch, for the expected advantage of providing a more aesthetically robot without sacrificing mobility. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658